Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 have been examined.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a video monitoring step, a fire detection step, a control step, 10a control supplement step, and a remote control supplement step and a fire notification step in claim 1;
a video image acquisition step, -48-a video processing step, and a detection result output step in claim 2;
10a regional image generation step, an environment correction step, and a fire spread information generation step in claim 3;
a sensor data collection step, 10a video-sensing information matching step, and 15a reading verification step in claim 4;
20a video monitoring step, a fire detection step, -50-a control step, a control supplement step, 5a remote control supplement step, a fire notification step and a fire evacuation step in claim 5;
a partitioning step, 20a warning step, and a route notification step in claim 6;
a fire occurrence area image generation step, and 10a fire spread area image generation step in claim 7;
an evacuation route generation step, a suppression route generation step, an occupant characteristic analysis step, and a route recommendation step in claim 9;
20an evacuation route monitoring step, - 53 -an evacuation risk monitoring step, and 5an evacuation route re-setting step in claim 10;
 10a video monitoring unit, a fire detection support unit, a control unit, a control supplement unit, a remote control supplement unit, a fire notification unit, and -54-a route information providing unit in claim 11;  
a video image acquisition unit, -48-a video processing unit, and a detection result output unit in claim 2;
10a regional image generation unit, an environment correction unit, and a fire spread information generation unit in claim 13;
a sensor data collection unit, 10a video-sensing information matching unit, and 15a reading verification unit in claim 14;
a fire zone setting unit, 5a fire warning unit, and a fire notification unit in claim 15;
  a fire occurrence area image generation step, and 10a fire spread area image generation step in claim 16;
an evacuation route generation step, a suppression route generation step, an occupant characteristic analysis step, and a route recommendation step in claim 18;
20an evacuation route monitoring step, - 53 -an evacuation risk monitoring step, and 5an evacuation route re-setting step in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a video monitoring step, a fire detection step, a control step, 10a control supplement step, and a remote control supplement step and a fire notification step. The limitation of a video monitoring step of performing real-time video 5monitoring on a set surveillance space and/or surveillance area, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by generic computer components.  For example, “video monitoring” in the context of this claim encompasses the user manually real-time video 5monitoring on a set surveillance space and/or surveillance area.  

Similarly, the limitation of control step of supporting a control person using a display means to make a decision on whether or not a fire has occurred, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by generic computer components. For example, “control step of supporting a control person” in the context of this claim encompasses the user thinking that how to support a control person who is using a display to make a decision on whether or not a fire has occurred.  
Similarly, the limitation of control supplement step of supporting a control supplement function for improving accuracy of the decision-making, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by generic computer components. For example, “control supplement step of supporting” in the context of this claim encompasses the user thinking a method/algorithm in order to improve accuracy of the decision-making.
Similarly, the limitation of remote control supplement step of supplementing the decision-making on whether or not a fire has occurred by way of remote support in a situation where there is no response from a 15control person within a set time, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by generic computer components. For example, “remote control supplement step” in the context of this claim encompasses the user thinking a correlated or corresponding action to supplement 
Similarly, the limitation of fire notification step of performing fire notification and warning in a surveillance space and/or a surveillance area where occurrence of fire has been confirmed, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by generic computer components. For example, “fire notification step” in the context of this claim encompasses the user manually recognizing and signaling himself/herself that occurrence of fire has been confirmed in a surveillance space and/or a surveillance area.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim is direct a method of using a naturally occurring correlation for fire detection wherein, in particular, the video step and the fire detection step are merely data gathering wherein data gathering steps required to use the correlation to the control step with decision making, the control supplement step, a remote control supplement step and fire notification step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of control step, the control supplement step, a remote control supplement step and fire notification to no more than mere occurring correlation to apply the exception using human mind.  Mere instructions to apply an 

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dongwoounion (KR 101934700). 
As per claim 1, Dongwoounion shows a fire detection (Para. 1) method comprising: 
a video monitoring step of performing real-time video 5monitoring on a set surveillance space and/or surveillance area (Para. 25); 
a fire detection step of detecting a fire sign on the basis of analysis of video data (Para. 26); 
a control step (Para. 39) of supporting a control person using a display means to make a decision on whether or not a fire has occurred (Fig. 1; administrator terminal 700; Para. 47); 

a remote control supplement step of supplementing the decision-making on whether or not a fire has occurred by way of remote support in a situation where there is no response from a 15control person within a set time (Para. 50); and 
a fire notification step of performing fire notification and warning in a surveillance space and/or a surveillance area where occurrence of fire has been confirmed (Para. 47).
As per claim 5, it corresponds to claim 1; it is therefore rejected for the similar reasons set forth.  In addition, Dongwoounion shows a fire evacuation step of providing evacuees and suppressors with set information on an optimal fire preparation route and fire suppression route (Para. 75). 
As per claim 11, it is an apparatus claim corresponds to claim 5; it is therefore rejected for the similar reasons set forth.  
Allowable Subject Matter
Claims 2-4,6-10, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689